     Case 7:18-cv-00303 Document 24 Filed on 03/05/19 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           MCALLEN DIVISION

United States of America

v.                                           Case Number: 7:18−cv−00303

26.000 Acres of Land, More or Less, et al.




                               NOTICE OF RESETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Randy Crane
PLACE:
Courtroom 906
United States District Court
1701 W. Bus. Hwy. 83
McAllen, TX
DATE: 3/6/2019

TIME: 10:15 AM
TYPE OF PROCEEDING: Status Conference



Date: March 5, 2019
                                                        David J. Bradley, Clerk
